EXHIBIT 10.5

 

COMMERCIAL SECURITY AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$15,000,000.00

 

06-26-2009

 

08-01-2010

 

 

 

4A0 / 9215

 

 

 

PMF01

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

 

STARTEK, INC.
STARTEK USA, INC.
STARTEK CANADA SERVICES, LTD.
44 COOK ST., SUITE 400
DENVER, CO 80206

 

Lender:

 

UMB BANK COLORADO, n.a.
DOWNTOWN DENVER BANKING CENTER
1670 BROADWAY
DENVER, CO 80202-4838
(303) 839-1300

 

 

 

 

 

 

 

Grantor:

 

STARTEK, INC.
44 COOK ST., SUITE 400
DENVER, CO  80206

 

 

 

 

 

THIS COMMERCIAL SECURITY AGREEMENT dated June 26, 2009, is made and executed
among STARTEK, INC. (“Grantor”); STARTEK, INC.; STARTEK USA, INC. and STARTEK
CANADA SERVICES, LTD. (“Borrower”); and UMB BANK COLORADO, n.a. (“Lender”).

 

GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

 

COLLATERAL DESCRIPTION.  The word “Collateral” as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

 

All Accounts and General Intangibles

 

In addition, the word “Collateral” also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

 

(A)  All accessions, attachments, accessories, replacements of and additions to
any of the collateral described herein, whether added now or later.

 

(B)  All products and produce of any of the property described in this
Collateral section.

 

(C)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, consignment or other
disposition of any of the property described in this Collateral section.

 

(D)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party’s insurer, whether due to judgment, settlement or
other process.

 

(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor’s right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

CROSS-COLLATERALIZATION.  In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of either Grantor or
Borrower to Lender, or any one or more of them, as well as all claims by Lender
against Borrower and Grantor or any one or more of them, whether now existing or
hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated,
whether Borrower or Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitations, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable.

 

BORROWER’S WAIVERS AND RESPONSIBILITIES.  Except as otherwise required under
this Agreement or by applicable law,  (A)  Borrower agrees that Lender need not
tell Borrower about any action or inaction Lender takes in connection with this
Agreement;  (B)  Borrower assumes the responsibility for being and keeping
informed about the Collateral; and  (C)  Borrower waives any defenses that may
arise because of any action or inaction of Lender, including without limitation
any failure of Lender to realize upon the Collateral or any delay by Lender in
realizing upon the Collateral; and Borrower agrees to remain liable under the
Note no matter what action Lender takes or fails to take under this Agreement.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES.  Grantor warrants that:  (A)  this
Agreement is executed at Borrower’s request and not at the request of Lender; 
(B)  Grantor has the full right, power and authority to enter into this
Agreement and to pledge the Collateral to Lender;  (C)  Grantor has established
adequate means of obtaining from Borrower on a continuing basis information
about Borrower’s financial condition; and  (D)  Lender has made no
representation to Grantor about Borrower or Borrower’s creditworthiness.

 

GRANTOR’S WAIVERS.  Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral.  Lender may do any of the
following with respect to any obligation of any Borrower, without first
obtaining the consent of Grantor:  (A)  grant any extension of time for any
payment,  (B)  grant any renewal,  (C)  permit any modification of payment terms
or other terms, or  (D)  exchange or release any Collateral or other security. 
No such act or failure to act shall affect Lender’s rights against Grantor or
the Collateral.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL.  With
respect to the Collateral, Grantor represents and promises to Lender that:

 

Perfection of Security Interest.  Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender’s security interest in the
Collateral.  Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender’s interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.  This is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though for a period of time Borrower may
not be indebted to Lender.

 

Notices to Lender.  Grantor will promptly notify Lender in writing at Lender’s
address shown above (or such other addresses as Lender may designate from time
to time) prior to any  (1)  change in Grantor’s name;  (2)  change in Grantor’s
assumed business name(s);  (3)  change in the management of the Corporation
Grantor;  (4)  change in the authorized signer(s);  (5)  change in Grantor’s
principal office address;  (6)  change in Grantor’s state of organization;  (7) 
conversion of Grantor to a new or different type of business entity; or  (8) 
change in any other aspect of Grantor that directly or indirectly relates to any
agreements between Grantor and Lender.  No change in Grantor’s name or state of
organization will take effect until after Lender has received notice.

 

--------------------------------------------------------------------------------


 

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all persons appearing
to be obligated on the Collateral have authority and capacity to contract and
are in fact obligated as they appear to be on the Collateral.  At the time any
account becomes subject to a security interest in favor of Lender, the account
shall be a good and valid account representing an undisputed, bona fide
indebtedness incurred by the account debtor, for merchandise held subject to
delivery instructions or previously shipped or delivered pursuant to a contract
of sale, or for services previously performed by Grantor with or for the account
debtor.   After the occurrence of an Event of Default under this Agreement,
Grantor shall not, without Lender’s prior written consent, compromise, settle,
adjust, or extend payment under or with regard to any such Accounts.  There
shall be no setoffs or counterclaims against any of the Collateral, and no
agreement shall have been made under which any deductions or discounts may be
claimed concerning the Collateral except those disclosed to Lender in writing.

 

Location of the Collateral.  Except in the ordinary course of Grantor’s
business, Grantor agrees to keep the Collateral (or to the extent the Collateral
consists of intangible property such as accounts or general intangibles, the
records concerning the Collateral) at Grantor’s address shown above or at such
other locations as are acceptable to Lender.  Upon Lender’s request, Grantor
will deliver to Lender in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor’s operations, including
without limitation the following:  (1)  all real property Grantor owns or is
purchasing;  (2)   all real property Grantor is renting or leasing;  (3)  all
storage facilities Grantor owns, rents, leases, or uses; and  (4)  all other
properties where Collateral is or may be located.

 

Removal of the Collateral.  Except in the ordinary course of Grantor’s
business,  Grantor shall not remove the Collateral from its existing location
without Lender’s prior written consent.  Grantor shall, whenever requested,
advise Lender of the exact location of the Collateral.

 

Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor’s business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral.  Grantor shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender.  This includes
security interests even if junior in right to the security interests granted
under this Agreement.  Unless waived by Lender, all proceeds from any
disposition of the Collateral (for whatever reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this
requirement shall not constitute consent by Lender to any sale or other
disposition.  Upon receipt, Grantor shall immediately deliver any such proceeds
to Lender.

 

Title.  Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender’s rights in the Collateral
against the claims and demands of all other persons.

 

Repairs and Maintenance.  Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

 

Inspection of Collateral.  Lender and Lender’s designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

Taxes, Assessments and Liens.  Grantor will pay when due (prior to delinquency)
all taxes, assessments and liens upon the Collateral, its use or operation, upon
this Agreement, upon any promissory note or notes evidencing the Indebtedness,
or upon any of the other Related Documents.  Grantor may withhold any such
payment or may elect to contest any lien if Grantor is in good faith conducting
an appropriate proceeding to contest the obligation to pay and so long as
Lender’s interest in the Collateral is not jeopardized in Lender’s sole
opinion.  If the Collateral is subjected to a lien which is not discharged
within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient
corporate surety bond or other security satisfactory to Lender in an amount
adequate to provide for the discharge of the lien plus any interest, costs,
attorneys’ fees or other charges that could accrue as a result of foreclosure or
sale of the Collateral.  In any contest Grantor shall defend itself and Lender
and shall satisfy any final adverse judgment before enforcement against the
Collateral.  Grantor shall name Lender as an additional obligee under any surety
bond furnished in the contest proceedings.  Grantor further agrees to furnish
Lender with evidence that such taxes, assessments, and governmental and other
charges have been paid in full and in a timely manner.  Grantor may withhold any
such payment or may elect to contest any lien if Grantor is in good faith
conducting an appropriate proceeding to contest the obligation to pay and so
long as Lender’s interest in the Collateral is not jeopardized.

 

Compliance with Governmental Requirements.  Grantor shall comply promptly in all
material respects with all laws, ordinances, rules and regulations of all
governmental authorities, now or hereafter in effect, applicable to the
ownership, production, disposition, or use of the Collateral, including all laws
or regulations relating to the undue erosion of highly-erodible land or relating
to the conversion of wetlands for the production of an agricultural product or
commodity.  Grantor may contest in good faith any such law, ordinance or
regulation and withhold compliance during any proceeding, including appropriate
appeals, so long as Lender’s interest in the Collateral, in Lender’s opinion, is
not jeopardized.

 

Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor’s due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby  (1)  releases and waives
any future claims against Lender for indemnity or contribution in the event
Grantor becomes liable for cleanup or other costs under any Environmental Laws,
and  (2)  agrees to indemnify, defend, and hold harmless Lender against any and
all claims and losses resulting from a breach of this provision of this
Agreement.  This obligation to indemnify and defend shall survive the payment of
the Indebtedness and the satisfaction of this Agreement.

 

Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may reasonably require with respect
to the Collateral, in form, amounts, coverages and basis reasonably acceptable
to Lender and issued by a company or companies reasonably acceptable to Lender. 
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days’ prior written notice to Lender and not including any
disclaimer of the insurer’s liability for failure to give such a notice.  Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person.  In connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require.  If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses “single interest
insurance,” which will cover only Lender’s interest in the Collateral.

 

Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral, whether or not such casualty or loss is
covered by insurance.  Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral.  If Lender consents to repair or replacement of the damaged
or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, 
pay or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration.  If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor.  Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.

 

Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following:  (1)  the name of the insurer; 
(2)  the risks insured;  (3)  the amount of the policy;  (4)  the property
insured;  (5)  the then current value on the basis of which insurance has been
obtained and the manner of determining that value; and  (6)  the expiration date
of the policy.  In addition, Grantor shall upon request by Lender (however not
more often than annually) have an independent appraiser satisfactory to Lender
determine, as applicable, the cash value or replacement cost of the Collateral.

 

Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender’s
security interest.  At Lender’s request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender’s
security interest in the Property.  This includes making sure Lender is shown as
the first and only security interest holder on the title covering the Property. 
Grantor will pay all filing fees, title transfer fees, and other fees and costs
involved unless prohibited by law or unless Lender is required by law to pay
such fees and costs.  Grantor irrevocably appoints Lender to execute documents
necessary to transfer title if there is a default.  Lender may file a copy of
this Agreement as a financing statement.  If Grantor changes Grantor’s name or
address, or the name or address of any person granting a

 

--------------------------------------------------------------------------------


 

security interest under this Agreement changes, Grantor will promptly notify the
Lender of such change.

 

GRANTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.  Until default and except
as otherwise provided below with respect to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantor’s right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender’s security interest in
such Collateral.  Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts.  At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to
notify account debtors to make payments directly to Lender for application to
the Indebtedness.  If Lender at any time has possession of any Collateral,
whether before or after an Event of Default, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
Lender takes such action for that purpose as Grantor shall request or as Lender,
in Lender’s sole discretion, shall deem appropriate under the circumstances, but
failure to honor any request by Grantor shall not of itself be deemed to be a
failure to exercise reasonable care.  Lender shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Indebtedness.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender’s option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note’s maturity.  The Agreement also will secure payment of these amounts. 
Such right shall be in addition to all other rights and remedies to which Lender
may be entitled upon Default.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower fails to make any payment when due under the
Indebtedness following the expiration of applicable cure periods, if any.

 

Other Defaults.  Borrower or Grantor fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor following the expiration of thirty (30) days
after written notice of such default is provided by Lender to Borrower.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or Grantor or on Borrower’s or Grantor’s behalf under this
Agreement or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason if such defect has not been cured following the expiration of
thirty (30) days after notice by Lender to Borrower.

 

Insolvency.  The dissolution or termination of Borrower’s or Grantor’s existence
as a going business, the insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower’s or Grantor’s property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any collateral securing the Indebtedness.  This includes a
garnishment of any of Borrower’s or Grantor’s accounts, including deposit
accounts, with Lender.  However, this Event of Default shall not apply if there
is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Adverse Change.  A material adverse change occurs in Borrower’s or Grantor’s
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

 

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Colorado Uniform Commercial Code.  In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

 

Accelerate Indebtedness.  Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower or Grantor.

 

Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral.  If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

 

Sell the Collateral.  Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender’s own name or
that of Grantor.  Lender may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made.  However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person’s right to notification of sale.  The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition.  All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

 

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender’s right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.  Receiver may be appointed
by a court of competent jurisdiction upon ex parte application and without
notice, notice being expressly waived.

 

Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral. 
Lender may at any time in Lender’s discretion transfer any Collateral into
Lender’s own name or that of Lender’s nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine.  Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. 
For these purposes, Lender may, on behalf of and in the name of Grantor,
receive, open and dispose of mail addressed to Grantor; change any address to
which mail and payments are to be sent; and endorse notes, checks, drafts, money
orders, documents of title, instruments and items pertaining to payment,
shipment, or storage of any Collateral.  To facilitate collection, Lender may
notify account debtors and obligors on any Collateral to make payments directly
to Lender.

 

Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower for any deficiency remaining on
the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this Agreement.  Borrower shall be liable
for a deficiency even if the transaction described in this subsection is a sale
of accounts or chattel paper.

 

Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time.  In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.

 

--------------------------------------------------------------------------------


 

Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

 

ADDITIONAL TRUST OBLIGATIONS. If the Owner of the named Collateral, listed in
the attached Security Instrument is a Trust, then, to the extent the foregoing
described Trust Agreement does not specifically authorize this Pledge and
Security Agreement, the provisions of the foregoing described Trust Agreement
are hereby amended to the extent necessary to authorize the same and the
performance of all the provisions hereof. In the event the foregoing described
Trust Agreement is revoked prior to the payment in full of all obligations of
Borrower to Lender and secured by the Collateral, this Pledge and Security
Agreement shall nonetheless remain in full force and effect until all such
obligations of the Borrower are paid in full.

 

ADDITIONAL TERMS. Grantor’s failure to promptly provide additional collateral of
a type and in a manner satisfactory to Lender upon Lender’s request therefore
due to Lender’s reasonable determination that the value of the Collateral is
insufficient to adequately secure the Indebtedness.

 

In the event the Debtor does not maintain insurance coverage on the Collateral
deemed adequate by Secured Party, Secured Party may, in its discretion, purchase
insurance or additional insurance, but shall not be obligated to do so. The
premium for such additional insurance shall be added to and become part of the
Obligations secured by this Agreement. Any refund of insurance premiums shall be
applied to the cost of other insurance, or upon the last maturing installment
(or the principal) of the debt secured by this Agreement.

 

Debtor waives the right to direct the application of any and all payments at any
time or times received by Secured Party on account of the Obligations secured
hereby or as proceeds of the Collateral and agrees that Secured Party shall have
the exclusive right to apply and reapply any and all such payments in such
manner as Secured Party in its sole discretion my deem advisable,
notwithstanding any entry by Secured Party upon any of its books and records.

 

In the event Lender, in its sole discretion, issues letters of credit for the
account of the Borrower pursuant hereto (“Letters of Credit”), each such Letter
of Credit shall be issued subject to such terms and conditions as Lender shall
determine at the time of issuance of each such Letter of Credit, including but
not limited to letter of credit fees and the terms hereof. The face amount of
all such Letters of Credit shall be deemed to be outstanding loans hereunder for
purposes of computing the amount available to Borrower to borrow under any
applicable credit facility with Lender. At no time shall the face amount of all
outstanding Letters of Credit plus the principal amount of all outstanding loans
from Lender to Borrower under any such credit facility exceed the Loan Value.

 

Bankcard Obligations: All currently existing and future bankcard obligations
owing by the Borrower to the Lender or to any affiliate of the Lender created
pursuant to the use of bankcards now existing or hereafter issued by the Lender
to the Borrower, shall be secured by and pursuant to the terms of this Security
Agreement. All terms of the Security Agreement not expressly modified hereby
shall remain in full force and effect.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Grantor agrees to pay upon demand all of Lender’s
reasonable costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement. 
Lender may hire or pay someone else to help enforce this Agreement, and Grantor
shall pay the reasonable costs and expenses of such enforcement.  Costs and
expenses include Lender’s attorneys’ fees and legal expenses whether or not
there is a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services. 
Grantor also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Colorado.

 

Choice of Venue.  If there is a lawsuit, Grantor agrees upon Lender’s request to
submit to the jurisdiction of the courts of DENVER County, State of Colorado.

 

Joint and Several Liability.  All obligations of Borrower and Grantor under this
Agreement shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower.  This means that each Borrower and Grantor signing below is
responsible for all obligations in this Agreement.  Where any one or more of the
parties is a corporation, partnership, limited liability company or similar
entity, it is not necessary for Lender to inquire into the powers of any of the
officers, directors, partners, members, or other agents acting or purporting to
act on the entity’s behalf, and any obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed under this Agreement.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement. 
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address.  For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor’s current address.  Unless
otherwise provided or required by law, if there is more than one Grantor, any
notice given by Lender to any Grantor is deemed to be notice given to all
Grantors.

 

Power of Attorney.  Grantor hereby appoints Lender as Grantor’s irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement.  Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender’s security interest in the Collateral.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

 

Successors and Assigns.  Subject to any limitations stated in this Agreement on
transfer of Grantor’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.

 

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Borrower’s Indebtedness shall be paid
in full.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

--------------------------------------------------------------------------------


 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Agreement.  The word “Agreement” means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.

 

Borrower.  The word “Borrower” means STARTEK, INC.; STARTEK USA, INC. and
STARTEK CANADA SERVICES, LTD. and includes all co-signers and co-makers signing
the Note and all their successors and assigns.

 

Collateral.  The word “Collateral” means all of Grantor’s right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

 

Default.  The word “Default” means the Default set forth in this Agreement in
the section titled “Default”.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Agreement in the Default section of this Agreement.

 

Grantor.  The word “Grantor” means STARTEK, INC.

 

Guaranty.  The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents and (a) the payment
of Grantor’s obligations (whether joint, several or otherwise) to Lender as
evidenced by any other note(s) or other evidence of indebtedness executed by
such Grantor and all amendments, modifications, renewals, extensions and
substitutions thereof and all subsequent notes of greater or lesser amounts
payable or assigned to Lender; (b) the performance of each Debtor’s obligations
under this security agreement (“Agreement”); and (c) the payment of any and all
other indebtedness, direct or indirect, mature or unmatured or contingent, joint
or several now or hereafter owed to Secured Party by each Debtor, including
(without limitation) indebtedness unrelated or dissimilar to any indebtedness
in  existence or contemplated by any Debtor at the time this Agreement was
executed or at the time such indebtedness is incurred..

 

Lender.  The word “Lender” means UMB BANK COLORADO, n.a., its successors and
assigns.

 

Note.  The word “Note” means the Note executed by STARTEK, INC.; and STARTEK
USA, INC. in the principal amount of $15,000,000.00 dated June 26, 2009,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

 

Property.  The word “Property” means all of Grantor’s right, title and interest
in and to all the Property as described in the “Collateral Description” section
of this Agreement.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

BORROWER AND GRANTOR HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL SECURITY AGREEMENT AND AGREE TO ITS TERMS. THIS AGREEMENT IS DATED
JUNE 26, 2009.

 

GRANTOR:

 

 

STARTEK, INC.

 

By:

/s/ A. LAURENCE JONES

 

By:

/s/ DAVID G. DURHAM

A. Laurence Jones, Chief Exec. Officer/Pres. of

David G. Durham, Exec. VP/CFO/Treasurer of

STARTEK, INC.

STARTEK, INC.

 

BORROWER:

 

 

STARTEK, INC.

 

By:

/s/ A. LAURENCE JONES

 

By:

/s/ DAVID G. DURHAM

A. Laurence Jones, Chief Exec. Officer/Pres. of

 

David G. Durham, Exec. VP/CFO/Treasurer of

STARTEK, INC.

 

STARTEK, INC.

 

 

STARTEK USA, INC.

 

By:

/s/ A. LAURENCE JONES

 

By:

/s/ DAVID G. DURHAM

A. Laurence Jones, Chief Exe. Officer/Pres. of

 

David G. Durham, Exec VP/CFO/Treasurer of

STARTEK USA, INC.

 

STARTEK USA, INC.

 

 

STARTEK CANADA SERVICES, LTD.

 

By:

/s/ A. LAURENCE JONES

 

By:

/s/ DAVID G. DURHAM

A. Laurence Jones, Chief Exec. Officer/Pres. of

 

David G. Durham, Exec. VP/CFO/Treasurer of

STARTEK CANADA SERVICES, LTD.

 

STARTEK CANADA SERVICES, LTD.

 

LASER PRO Lending, Ver. 5.44.00.002  Copr. Harland Financial Solutions, Inc.
1997, 2009.  All Rights Reserved.  — CO  S:\APPS\hfs\CFI\LPL\E40.FC  TR-62141 
PR-63 (M)

 

--------------------------------------------------------------------------------